--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Southern Connecticut Bancorp, Inc. 8-K [southconn_8k-022812.htm]
 
Exhibit 10.2
 
SOUTHERN CONNECTICUT BANCORP, INC.
 
2005 STOCK OPTION AND AWARD PLAN
 
RESTRICTED STOCK AGREEMENT
 
This Restricted Stock Agreement (this “Agreement”) is made as of this 28th day
of February, 2012, by and between Southern Connecticut Bancorp, Inc., a
Connecticut corporation (the “Company”), and Joseph J. Greco (the “Award
Recipient”).
 
WITNESSETH:
 
WHEREAS, the Company desires to grant to Award Recipient, and Award Recipient is
prepared to accept, Common Stock of the Company as herein described, on the
terms and conditions hereinafter set forth, and
 
WHEREAS, Award Recipient and the Company desire to provide for certain
restrictions with respect to such stock, on the terms and conditions hereinafter
set forth:
 
NOW, THEREFORE, in consideration of the premises and mutual covenants
hereinafter set forth, it is agreed between the parties hereto as follows:
 
1. Grant of Stock.  Award Recipient is being awarded by the Company 112,371
shares of its Common Stock, par value $0.01 (the “Stock”), effective on February
28, 2012.
 
2. Vesting Schedule.  The shares of Stock shall vest as follows: 37,457 shares
shall vest on the date of this Agreement; 37,457 shares of Stock shall vest on
the first business day of July 2012; and 37,457 shares of Stock shall vest on
the first business day of January 2013.
 
No shares of Stock may be transferred by the Award Recipient prior to the date
of vesting.
 
3. Acknowledgements of Award Recipient. The Award Recipient acknowledges and is
aware that:
 
(a)   No federal or state agency has made any finding or determination as to the
fairness for investment or any recommendations or endorsement of the Stock or
the Company’s operations; and
 
(b)   The Company may from time to time issue additional equity securities to
employees, investors, lenders and other parties.
 
4. Legends.  All certificates representing any shares of Stock subject to the
provisions of this Agreement shall have endorsed thereon the following legend:
 
 
 

--------------------------------------------------------------------------------

 
 
“Any disposition of any interest in the securities represented by this
certificate is subject to restrictions contained in a certain agreement between
the record holder hereof and the corporation, a copy of which will be mailed to
any holder of this certificate without charge within 5 days of receipt by the
corporation of a written request therefor.”
 
5. Transfers in Violations of Restrictions.  The Company shall not be required
(i) to transfer on its books any shares of Stock of the Company that shall have
been sold or transferred in violation of any of the provisions set forth in this
Agreement or (ii) to treat as owner of such shares or to accord the right to
vote as such owner or to pay dividends to any transferee to whom such shares
shall have been so transferred.
 
6. Rights as Stockholder.  Subject to the provisions of this Agreement, Award
Recipient shall, during the term of this Agreement, exercise all rights and
privileges of a stockholder of the Company with respect to the Stock including
voting and dividend rights; provided that all unvested shares of Stock shall be
held by the Company for the account of the Award Recipient.
 
7. Withholding.
 
(a)   No later than the date on which any Stock shall have become vested, the
Award Recipient shall pay to the Company, or make arrangements satisfactory to
the Company regarding payment, of any federal, state or local taxes of any kind
required by law to be withheld with respect to any Stock which shall have become
so vested.
 
(b)   The Company shall, to the extent permitted by law, have the right to
deduct from any payment of any kind otherwise due to the Award Recipient any
federal, state or local taxes of any kind required by law to be withheld with
respect to any Stock which shall have become so vested.
 
8. Section 83(b).  If the Award Recipient properly elects (in accordance with
Section 83(b) of the Code) within 30 days after the issuance of the Stock to
include in gross income for federal income tax purposes in the year of issuance
the fair market value of such Stock, the Award Recipient shall pay to the
Company, or make arrangements satisfactory to the Company to pay to the Company,
upon such election, any federal, state or local taxes required to be withheld
with respect to such Stock.  If the Award Recipient shall fail to make such
payment, the Company shall, to the extent permitted by law, have the right to
deduct from any payment of any kind otherwise due to the Award Recipient any
federal, state or local taxes of any kind required by law to be withheld with
respect to such Stock, in addition to the rights set forth in paragraph 7,
above.  The Award Recipient acknowledges that it is his sole responsibility, and
not the Company’s, to file timely and properly the election under Section 83(b)
and any corresponding provisions of state lax laws if he elects to utilize such
election.
 
 
 

--------------------------------------------------------------------------------

 
 
9. Miscellaneous.
 
(a)   This Agreement shall inure to the benefit of the successors and assigns of
the Company and be binding upon Award Recipient and his or her spouse and their
respective heirs, executors, administrators, successors and assigns.
 
(b)           This Agreement may only be amended in a writing signed by the
Company and the Award Recipient.  No waivers of or exceptions to any term,
condition or provision of this Agreement in any one or more instances shall be
deemed to be, or construed as, a further or continuing waiver of any such term,
condition or provision.


(c)           This Agreement shall be governed by, and shall be construed,
enforced and administered in accordance with, the internal laws of the State of
Connecticut, without regard to principles of conflicts or choice of law, except
to the extent that such laws may be superseded by any federal law.


(d)           This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but both of which together shall
constitute one and the same instrument.
 


[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
 

  SOUTHERN CONNECTICUT BANCORP, INC.             By:  /s/ Elmer F. Laydon    
Name: Elmer F. Laydon     Title: Chairman                    
AWARD RECIPIENT:
            By: /s/ Joseph J. Greco     Name: Joseph J. Greco  

 
 

--------------------------------------------------------------------------------